Citation Nr: 0805166	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-31 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 26, 2004, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1978 until April 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran provided testimony at a hearing before the 
undersigned in December 2007.  A copy of the transcript is of 
record.


FINDINGS OF FACT

1.  The veteran separated from active service in April 1982; 
he did not raise a claim of entitlement to service connection 
for PTSD within one year of discharge.

2.  On September 9, 2004, the veteran's formal claim of 
entitlement to service connection for PTSD was received by 
the RO.

3.  In a September 2005 decision, service connection was 
awarded and an effective date of August 26, 2004, was 
assigned.  

4.  No communication or medical record prior to August 26, 
2004, may be interpreted as a formal or an informal claim of 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to August 26, 2004, 
for the award of service connection for PTSD have not been 
met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2005 rating decision, the RO granted service 
connection for PTSD.  A 100 percent evaluation was assigned, 
effective August 26, 2004.  The veteran contends that he is 
entitled to an earlier effective date.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2007).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (2007).

In the present case, the veteran separated from active 
service in April 1982.  It is not in dispute that he did not 
submit a claim of entitlement to service connection for PTSD 
within one year from his discharge.  Therefore, assignment of 
an effective date back to the day following discharge cannot 
be granted. 

As previously noted, where a service connection claim was not 
filed within the year following discharge, the earliest 
possible effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

The evidence reflects that the veteran's claim of entitlement 
to service connection was received on September 9, 2004.  The 
RO assigned an effective date of August 26, 2004, finding 
that VA clinical records on that date constituted an informal 
claim of entitlement to service connection for PTSD.  

In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2007).

A review of the file does not reveal any clinical record 
dated in August 26, 2004.  In fact, it appears from the 
description of the informal claim that such information was 
actually provided by the veteran at the time of his VA 
examination in September 2005.  In any event, the established 
effective date is August 26, 2004, and the Board's sole focus 
is on whether assignment of an earlier date is possible.

Again, the veteran's formal claim was received on September 
9, 2004.  As this date follows the effective date currently 
assigned, it cannot serve as a basis for a grant of the 
benefit sought on appeal.  

Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
August 26, 2004, date selected by the RO is the earliest 
possible effective date.  That is, if the entitlement arose 
prior to August 26, 2004, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after August 26, 2004, would 
not entitle the veteran to an earlier effective date.   

It has additionally been considered whether any evidence 
prior to August 26, 2004, 
could be interpreted as an informal claim under 38 C.F.R. § 
3.155.  However, no document prior to this date indicates 
intent to apply for service connection for PTSD.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the veteran's September 2004 claim was not pre-dated by 
an adjudication of the type cited in 38 C.F.R. § 3.157(b), 
and, as such, that regulation does not afford a basis for 
finding that his claim, be it formal or informal, of 
entitlement to service connection for PTSD was filed earlier 
than August 26, 2004.  38 C.F.R. § 3.157; Crawford v. Brown, 
5 Vet. App. 33 (1993). 

The Board acknowledges the veteran's December 2007 hearing 
testimony, in which he described his traumatic episode of 
being raped while in the Navy.  He also reported psychiatric 
treatment since the 1990s.  While sympathetic to the 
veteran's past emotional trauma, based on the reasons 
explained above, there is simply no legal basis for an 
allowance of an earlier effective date.

In sum, the presently-assigned effective date of August 26, 
2004, is appropriate and there is no basis for an award of 
service connection for PTSD prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, the veteran's statements in support of his claim 
are of record, including testimony provided at a December 
2007 hearing before the undersigned.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the foregoing reasons, it is found that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An effective date prior to August 26, 2004, for a grant of 
service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


